Title: Pacificus No. VII, [27 July 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, July 27, 1793]

The remaining objection to the Proclamation of Neutrality, still to be discussed, is that it was [out of time and unnecessary.]
To give colour to this objection it is asked—why did not the Proclamation appear when the war commenced with Austria & Prussia? Why was it forborne till Great Britain Holland and Spain became engaged? Why did not the Government wait till the arrival at Philadelphia of the Minister of the French Republic? Why did it volunteer a declaration not required of it by any of the belligerent Parties?
To most of these questions solid answers have already appeared in the public Prints. Little more can be done than to repeat and enforce them.
Austria and Prussia are not Maritime Powers. Contraventions of neutrality as against them were not likely to take place to any extent or in a shape that would attract their notice. It would therefore have been useless, if not ridiculous, to have made formal Declaration on the subject, while they were the only parties opposed to France.

But the reverse of this is the case with regard to Spain Holland & England. These are all commercial maritime Nations. It was to be expected, that their attention would be immediately drawn towards the UStates with sensibility, and even with jealousy. It was to be feared that some of our citizens might be tempted by the prospect of gain to go into measures which would injure them, and commit the peace of the Country. Attacks by some of these Powers upon the possessions of France in America were to be looked for as a matter of course. While the views of the UStates as to that particular, were problematical, they would naturally consider us as a power that might become their enemy. This they would have been the more apt to do, on account of those public demonstrations of attachment to the cause of France; of which there has been so great a display. Jealousy, every body knows, especially if sharpened by resentment; is apt to lead to ill treatment, ill treatment to hostility.
In proportion to the probability of our being regarded with a suspicious and consequently an unfriendly eye, by the Powers at war with France; in proportion to the danger of imprudencies being committed by any of our citizens, which might occasion a rupture with them—the policy on the part of the Government of removing all doubt as to its own disposition, and of deciding the condition of the UStates in the view of the parties concerned became obvious and urgent.
Were the UStates now what, if we do not rashly throw away the advantages we possess, they may expect to be in 15 or 20 years, there would have been more room for an insinuation which has been thrown out—namely that they ought to have secured to themselves some advantage, as the consideration of their neutrality; an idea however of which the justice and magnanimity cannot be commended. But in their present situation, with their present strength and resources, an attempt of that kind could have only served to display pretensions at once excessive and unprincipled. The chance of obtaining any collateral advantage, if such a chance there was, by leaving a doubt upon our intentions as to peace or war could not wisely have been put for a single instant in competition with the tendency of a contrary conduct to secure our peace.
The conduciveness of the Declaration of neutrality to that end was not the only recommendation to an early adoption of the measure. It was of great importance that our own citizens should understand, as soon as possible, the opinion which the Government entertained of the nature of our relations to the warring parties and of the propriety or expediency of our taking a side or remaining neuter. The arrangements of our merchants could not but be very differently affected by the one hypothesis, or the other; and it would necessarily have been very detrimental and perplexing to them to have been left in uncertainty. It is not requisite to say how much our agriculture and other interests would have been likely to have suffered by embarrassments to our Merchants.
The idea of its having been incumbent on the Government to delay the measure, for the coming of the Minister of the French Republic, is as absurd as it is humiliating. Did the Executive stand in need of the logic of a foreign Agent to enlighten it either as to the duties or the interests of the Nation? Or was it bound to ask his consent to a step which appeared to itself consistent with the former and conducive to the latter?
The sense of our treaties was to be learnt from the treaties themselves. It was not difficult to pronounce beforehand that we had a greater interest in the preservation of Peace, than in any advantages with which France might tempt our participation in the war. Commercial privileges were all that she could offer, of real value in our estimation, and a carte blanche on this head would have been an inadequate recompence for renouncing peace and committing ourselves voluntarily to the chances of so precarious and perilous a war. Besides, if the privileges which might have been conceded were not founded in a real permanent mutual interest—of what value would be the Treaty, that should concede them? Ought not the calculation in such case, to be upon a speedy resumption of them, with perhaps a quarrel as the pretext? On the other hand may we not trust that commercial privileges, which are truly founded in mutual interest will grow out of that interest; without the necessity of giving a premium for them at the expence of our peace?
To what purpose then was the Executive to have waited for the arrival of the Minister? Was it to give opportunity to contentious discussions—to intriguing machinations—to the clamors of a faction won to a foreign interest?
Whether the Declaration of Neutrality issued upon or without the requisition of any of the belligerent Powers can only be known to their respective Ministers and to the proper Officers of our Government. But if it be true that it issued without any such requisition, it is an additional indication of the wisdom of the measure.
It is of much importance to the end of preserving peace, that the Belligerent Powers should be thoroughly convinced of the sincerity of our intentions to observe the neutrality we profess; and it cannot fail to have weight in producing this conviction that the Declaration of it was a spontaneous Act—not stimulated by any requisition on the part of either of them—proceeding purely from our own view of our duty and interest.
It was not surely necessary for the Government to wait for such a requisition; while there were advantages and no disadvantages in anticipating it. The benefit of an early notification to our merchants, conspired with the consideration just mentioned to recommend the course which was pursued.

If, in addition to the rest, the early manifestation of the views of the Government has had any effect in fixing the public opinion on the subject and in counteracting the success of the efforts which it was to be foreseen would be made to disunite it, this alone would be a great recommendation of the policy of having suffered no delay to intervene.
What has been already said in this and in preceding papers affords a full answer to the suggestion that the proclamation was unnecessary. It would be a waste of time to add any thing more.
But there has been a criticism, several times repeated, which may deserve a moment’s attention. It has been urged, that the Proclamation ought to have contained some reference to our Treaties, and that the generality of the promise to observe a conduct friendly and impartial towards the belligerent powers ought to have been qualified with the expressions equivalent to these—“as far as may consist with the Treaties of the UStates.”
The insertion of such a clause would have entirely defeated the object of the Proclamation, by rendering the intention of the Government equivocal. That object was to assure the Powers at War and our own Citizens, that in the opinion of the Executive it was consistent with the duty and interest of the Nation to observe a neutrality in the War and that it was intended to pursue a conduct corresponding with that opinion. Words equivalent to those contended for would have rendered the other part of the Declaration nugatory; by leaving it uncertain whether the Executive did or did not believe a state of Neutrality to be consistent with our Treaties. Neither foreign Powers nor our own citizens would have been able to have drawn any conclusion from the Proclamation; and both would have had a right to consider it as a mere equivocation.
By not inserting any such ambiguous expressions, the Proclamation was susceptible of an intelligible and proper construction. While it denoted on the one hand, that in the judgment of the Executive, there was nothing in our treaties obliging us to become a party in the war, it left it to be expected on the other—that all stipulations compatible with neutrality, according to the laws and usages of Nations, would be enforced. It follows, that the Proclamation was in this particular exactly what it ought to have been.

The words “make known the disposition of the UStates” have also given a handle to cavil. It has been asked how could the President undertake to declare the disposition of the UStates. The People for aught he knew may have been in a very different sentiment. Thus a conformity with republican propriety and modesty is turned into a topic of accusation.
Had the President announced his own disposition, he would have been chargeable with egotism if not presumption. The constitutional organ of intercourse between the UStates & foreign Nations—whenever he speaks to them, it is in that capacity; it is in the name and on behalf of the UStates. It must therefore be with greater propriety that he speaks of their disposition than of his own.
It is easy to imagine, that occasions frequently occur in the communications to foreign Governments and foreign Agents—which render it necessary to speak of the friendship or friendly disposition of the U States, of their disposition to cultivate harmony and good understanding, to reciprocate neighbourly offices &c. &c. It is usual for example when public Ministers are received, for some complimentary expressions to be interchanged. It is presumeable that the late reception of the French Minister did not pass, without some assurance on the part of the President of the friendly disposition of the UStates towards France. Admitting it to have happened, would it be deemed an improper arrogation? If not, why it was more so, to declare the disposition of the UStates to observe a neutrality in the existing War?
In all such cases nothing more is to be understood than an official expression of the political disposition of the Nation inferred from its political relations obligations and interests. It is never to be supposed that the expression is meant to convey the precise state of the Individual sentiments or opinions of the great mass of the People.
Kings and Princes speak of their own dispositions. The Majistrates of Republics of the dispositions of their Nations. The President therefore has evidently used the style adapted to his situation & the Criticism upon it is plainly a cavil.
Pacificus
